Case 7:19-cv-00788-EKD-RSB Document 49 Filed 04/27/21 Page 1 of 1 Pageid#: 1383




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

  CHS, INC.,                                    )
                                                )
  Plaintiff,                                    )
                                                )
  v.                                            )     Civil Action No. 7:19-cv-00788
                                                )
  ABM HEALTHCARE SUPPORT                        )     By: Elizabeth K. Dillon
  SERVICES, INC.,                               )         United States District Judge
                                                )
  Defendant.                                    )


                                             ORDER

         In accordance with the memorandum opinion entered this day, it is hereby ORDERED

 that defendant’s motion for summary judgment (Dkt. No. 41) is DENIED and plaintiff’s motion

 for summary judgment (Dkt. No. 43) is GRANTED as to the claim regarding specialty linens

 only and DENIED as to all other claims. The amount of damages regarding specialty linens will

 be determined at a later time.

         The clerk is directed to send copies of this order and the memorandum opinion to counsel

 of record.

         Entered: April 27, 2021.




                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                1
